Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kourosh Salehi on 6-29-22.

The application has been amended as follows: 
	13.  (Currently Amended)  A substrate processing method performed with a first cleaning solution, a second cleaning solution, and a thickener, wherein a liquid component of said first cleaning solution, a liquid component of said second cleaning solution, and said thickener are supplied to a mixing part via respective introduction parts, the method comprising:
	a) supplying a main surface of a substrate with one cleaning solution from said mixing part, said one cleaning solution being one selected from said first cleaning solution and said second cleaning solution, said first cleaning solution being an alkaline or acid solution, said second cleaning solution containing [[a]]the thickener and having a viscosity higher than that of said first cleaning solution, said one cleaning solution being ejected from a nozzle; and
	b) supplying said main surface with another cleaning solution from said mixing part in a state where said one cleaning solution is present on said main surface, said another cleaning solution being one which is not selected as said one cleaning solution from said first cleaning solution and said second cleaning solution, said another cleaning solution being ejected from said nozzle; and
	c) while said substrate is held in a horizontal position, rotating said substrate around an axis perpendicular to said main surface as a center to move an interface that is formed between said one cleaning solution and said another cleaning solution along said main surface while performing step b), wherein
	 one [[first ]]cleaning solution and said another  into while performing steps
	

	25.  (Currently Amended)  The substrate processing method according to claim 13, wherein
	said one cleaning solution is said first cleaning solution, and said another

	26.  (Currently Amended)  A substrate processing method with a first cleaning solution, a second cleaning solution, and a third cleaning solution, the second cleaning solution having a viscosity higher than viscosities of the first and the third cleaning solutions, and the third cleaning solution having a viscosity higher than the viscosity of the first cleaning solution, the method comprising:
	a) supplying a main surface of a substrate with the third cleaning solution;
	[[a)]]b) supplying [[a]]the main surface of [[a]]the substrate with [[a]]the second cleaning solution, said second cleaning solution containing a thickener
	[[b)]]c) supplying said main surface with said first cleaning solution in a state where said second cleaning solution is present on said main surface, said first cleaning solution being an alkaline or acid solution; and
	

	d) while said substrate is held in a horizontal position, rotating said substrate to move  that is formed between said first cleaning solution and said second cleaning solution while performing step c)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments/arguments dated 5-6-22 are persuasive to overcome all the pending rejections as to the point that the prior art fails to teach or render obvious a method including supplying a main surface of a substrate with an alkaline or acid first cleaning solution; and b) supplying said main surface with a second cleaning solution containing a thickener and having a viscosity higher than that of said first cleaning solution  in a state where said first cleaning solution is present on said main surface, wherein said substrate held in a horizontal position is rotated around an axis perpendicular to said main surface as a center and with the rotation of said substrate, an interface between said first cleaning solution and said second cleaning solution, which is formed on said main surface, moves along said main surface in said operation b) as in the context of claim 11. Claims 13 and 26 recite similar limitations and are allowable for the same reason.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713